                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cr-213-MOC-DCS-6

 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 STEPHEN E. FINCK,                                       )
                                                         )
                      Defendant.                         )


        THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (#569). Defendant, who purportedly suffers from Hereditary

Hemorrhagic Telanglectasia, seeks early release from prison under 18 U.S.C. § 3582(c)(1)(A)

based on the COVID-19 pandemic. The Government has responded in opposition to the motion.

        Defendant’s motion is denied for the reasons stated in the Government’s opposing brief.

Specifically, the motion is denied because Defendant, currently incarcerated at FCI Danbury in

Danbury, Connecticut, has not shown “exceptional reasons” to support his release based on the

COVID-19 pandemic. As the Government notes, the BOP has denied Defendant’s request for

compassionate release. According to Defendant’s BOP case manager, he is in good health and

has not been diagnosed with any health conditions known to place individuals at a high risk for

severe outcomes from COVID-19. The Government notes that Defendant’s medical records

make no mention of the condition from which he purportedly suffers, Hereditary Hemorrhagic

Telanglectasia, or any accompanying health complications. Additionally, Defendant has not




                                               -1-



       Case 3:15-cr-00213-MOC-DSC Document 576 Filed 07/22/20 Page 1 of 2
shown that the facility where he is detained is specifically unable to adequately manage COVID-

19 or treat him should he contract the virus.

       Having thus considered defendant’s motion and reviewed the pleadings, the court enters

the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (#569), is DENIED.

                                         Signed: July 22, 2020




                                                -2-



     Case 3:15-cr-00213-MOC-DSC Document 576 Filed 07/22/20 Page 2 of 2
